

115 HR 6672 IH: Republic of Texas Legation Memorial Act
U.S. House of Representatives
2018-08-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6672IN THE HOUSE OF REPRESENTATIVESAugust 17, 2018Mr. Culberson (for himself and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the Daughters of the Republic of Texas to establish the Republic of Texas Legation
			 Memorial as a commemorative work in the District of Columbia, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Republic of Texas Legation Memorial Act. 2.DefinitionsFor the purposes of this Act:
 (1)AssociationThe term Association means the Daughters of the Republic of Texas, a corporation organized under the laws of the State of Texas and described in section 501(c)(3) and exempt from taxation under section 501(a) of the Internal Revenue Code of 1986.
 (2)MemorialThe term memorial means the Republic of Texas Legation Memorial authorized to be established under section 3. 3.Memorial to commemorate (a)Authorization To establish commemorative workThe Association may establish the Republic of Texas Legation Memorial as a commemorative work, on Federal land in the District of Columbia to commemorate and honor those who, as representatives of the Republic of Texas, served in the District of Columbia as diplomats to the United States and made possible the annexation of Texas as the twenty-eighth State of the United States.
 (b)Type of commemorative workThe memorial shall consist of a plaque containing an inscription recognizing the Republic of Texas Legation.
 (c)Compliance with standards for Commemorative Works ActThe establishment of the commemorative work shall be in accordance with chapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act).
 (d)Use of Federal funds prohibitedFederal funds may not be used to pay any expense of the establishment of the memorial. The Association shall be solely responsible for acceptance of contributions for, and payment of the expenses of, the establishment of the memorial.
			(e)Deposit of excess funds
 (1)If upon payment of all expenses for the establishment of the memorial (including the maintenance and preservation amount required by section 8906(b)(1) of title 40, United States Code), there remains a balance of funds received for the establishment of the commemorative work, the Association shall transmit the amount of the balance to the Secretary of the Interior for deposit in the account provided for in section 8906(b)(3) of title 40, United States Code.
 (2)If upon expiration of the authority for the commemorative work under section 8903(e) of title 40, United States Code, there remains a balance of funds received for the establishment of the commemorative work, the Association shall transmit the balance to a separate account with the National Park Foundation for memorials, to be available to the Secretary of the Interior or the Administrator (as appropriate) following the process provided in section 8906(b)(4) of title 40, United States Code, for accounts established under section 8906(b)(2) or (3) of title 40, United States Code.
				